Title: To Alexander Hamilton from Joseph Nourse, 1 April 1795
From: Nourse, Joseph
To: Hamilton, Alexander


Sir!
Treasury DepartmentRegisters Office 1st April 1795
I had the Honor of your Letter a few days since and in compliance with the request therein (the consent of Mr. Wolcott having been obtained) I have now the pleasure to inclose an Official Statement of the public Debt distributed amongst the several States so far as the same can be ascertained. I believe this is in substance a Copy of a Paper wch: was laid before you during your Administration.
I am with the deepest Sense of Respect &c Sir, Your most Obedt. & most humble servt

Joseph Nourse.Register
Honorable Alexr. Hamilton Esqr.
late Secy of the Treasury

